Case 2:17-cr-20183-MAG-RSW ECF No. 486 filed 06/11/20                   PageID.2510       Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                Plaintiff,
                                                              Case No. 17-cr-20183
 v.
                                                              HON. MARK A. GOLDSMITH
 D-1 DARRICK DERNARD BELL,

             Defendant.
 ______________________________/

                         OPINION & ORDER
  GRANTING DEFENDANT’S MOTION FOR AN ORDER AUTHORIZING RULE 17(c)
                        SUBPOENA (Dkt. 414)

        This criminal case involves multiple defendants, all of whom have been charged with

 involvement in a complex drug and human trafficking conspiracy and related crimes at the

 Victory Inn Hotel (“Victory Inn”) in Dearborn, Michigan. Defendant Darrick Dernard Bell has

 filed a motion requesting an order authorizing the issuance of a subpoena duces tecum under

 Federal Rule of Criminal Procedure 17(c) and seeking the production of surveillance video from

 the Traveler’s Motor Lodge (“Traveler’s”) in Redford, Michigan (Dkt. 414). Defendants Harold

 Nero, Shelvie Avery, Janette Gaggo Tawfik, Terry Pruitt, and Charles Ford join in Bell’s motion

 (Dkts. 423, 425, 426, 427, 452).      For the reasons discussed below, the Court grants Bell’s

 motion.

                                        I. BACKGROUND

        A federal grand jury indicted Bell with eleven charges for various crimes, including

 participation in a sex trafficking conspiracy, 18 U.S.C. § 1594(c), and distribution of a controlled

 substance resulting in death, 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).               See generally

 Superseding Indictment (Dkt. 98). The indictment claims that Bell, one of the leaders and

 managers of the conspiracy, and other Defendants distributed illegal narcotics at the Victory Inn,
Case 2:17-cr-20183-MAG-RSW ECF No. 486 filed 06/11/20                   PageID.2511       Page 2 of 8



 not only to customers but also to human trafficking victims, in order to control and coerce those

 victims into committing commercial sex acts. Because the Court has previously described the

 factual and procedural background of this case in greater detail in other opinions, it need not do

 so again for purposes of the present motion. See, e.g., 7/15/2019 Op. & Order (Dkt. 306)

 (denying Defendant Ford’s motion for bond).

           Of particular relevance to the present motion are the events that took place at Traveler’s

 on October 17, 2016.1 On that date, law enforcement agents responded to a complaint reporting

 human trafficking in room 102 at Traveler’s. Gov’t Resp. at 2.            When agents arrived at

 Traveler’s, they encountered Victim 2 outside room 102. Id. During an interview, Victim 2

 reported that another woman in room 108 was involved in a human trafficking conspiracy and

 was loyal to an individual named “Tone,” who might be a leader of a human trafficking

 organization.2 Id. Agents surveilled rooms 102 and 108 and observed an individual later

 identified as Donyal Grant near the rooms. Id. Victim 2 identified Grant from a photograph,

 stating he was an enforcer who worked for Tone’s organization. Id.

           When Grant entered a nearby room, agents responded to room 108 and discovered a

 semi-conscious woman, later identified as Sarah Dehart, laying on the bed. Id. at 2-3. Next to

 Dehart was a bag of suspected crack cocaine and a pipe. Id. at 3. When questioned, Dehart

 stated that Tone was a good person and that the drugs were hers. Id. Agents arrested Dehart and

 removed her from the scene. Id.




 1
   The following description of events is taken from the Government’s response brief. The
 Government represents that these facts are documented in agents’ reports supplied to defense
 counsel. Gov’t Resp. at 3 (Dkt. 457). Bell does not dispute the Government’s narrative. See
 generally Bell Reply (Dkt. 466).
 2
     The indictment identifies “Tone” as one of Bell’s aliases. Superseding Indictment at 1.

                                                   2
Case 2:17-cr-20183-MAG-RSW ECF No. 486 filed 06/11/20                  PageID.2512       Page 3 of 8



        While agents were in room 108, Grant left a nearby room with Victim 1. Id. Agents

 arrested Grant and interviewed Victim 1. Id. Victim 1 stated that she was addicted to heroin,

 that Grant was her pimp, and that she was a prostitute. Id. She further explained that Grant took

 the money she earned from prostitution, and that he employed physical threats and withheld

 heroin to coerce her into working for him. Id. Victim 1 denied knowing an individual named

 Tone but stated that she might have heard Grant mention the name. Id. Agents transported

 Victim 1 from the scene at her request. Id. In total, agents were present at Traveler’s on October

 17, 2016, from approximately 10:15 a.m. until 2:00 p.m. Id.

        The Government obtained, and supplied to defense counsel, surveillance video from

 Traveler’s from 7:00 p.m. on October 14, 2016, through 8:00 a.m. on October 17, 2016. Id. at 3-

 4. Bell seeks the surveillance video for the remainder of October 17, 2016, from 8:00 a.m.

 through midnight. Bell Mot. at 4; Def. Correction of Dates at 2 (Dkt. 447).

                                II. STANDARD OF DECISION

        Federal Rule of Criminal Procedure 17(c) authorizes the issuance of subpoenas duces

 tecum in federal criminal proceedings. A subpoena issued pursuant to this rule “may order the

 witness to produce any books, papers, documents, data, or other objects the subpoena

 designates.” Fed. R. Crim. P. 17(c)(1). The rule further provides that “[t]he court may direct the

 witness to produce the designated items in court before trial or before they are to be offered into

 evidence.” Id. The court may also “permit the parties and their attorneys to inspect all or part of

 those items when they arrive.” Id.

        But courts do not rubber-stamp such applications. The Supreme Court has repeatedly

 emphasized that Rule 17(c) was not intended to expand the scope of discovery in criminal cases.

 United States v. Nixon, 418 U.S. 683, 698-699 (1974) (noting the rule’s “chief innovation was to

 expedite the trial by providing a time and place before trial for the inspection of subpoenaed

                                                 3
Case 2:17-cr-20183-MAG-RSW ECF No. 486 filed 06/11/20                 PageID.2513       Page 4 of 8



 materials”) (citing Bowman Dairy Co. v. United States, 341 U.S. 214, 220 (1951)); see also

 United States v. Llanez-Garcia, 735 F.3d 483, 494 (6th Cir. 2013) (“Rule 17(c) is not meant to

 provide an additional way to secure pretrial discovery.”); United States v. Jannuzzio, 22 F.R.D.

 223, 228 (D. Del. 1958) (“[T]he purpose of a subpoena duces tecum is to enable a party to obtain

 evidence at the trial to use in support of his case—not to pry into the case of his adversary.”)

 (emphasis in original).

        Thus, the moving party must satisfy the following four conditions before a Rule 17(c)

 subpoena will issue: (i) the documents are evidentiary and relevant; (ii) the documents are not

 otherwise procurable through the exercise of due diligence prior to trial; (iii) the party cannot

 properly prepare for trial without the pretrial production and inspection of the documents; and

 (iv) the application was made in good faith and is not a fishing expedition. Nixon, 418 U.S. at

 699-700; United States v. Hughes, 895 F.2d 1135, 1146 (6th Cir. 1990) (same).

        The moving party must show that the requested materials are admissible, as well as

 identify and describe the documents with sufficient specificity. See Nixon, 418 U.S. at 700.

 This latter specificity requirement ensures that a Rule 17(c) subpoena will not be used as a

 “fishing expedition to see what may turn up,” and it is often the most difficult hurdle to

 overcome. United States v. Wittig, 250 F.R.D. 548, 552 (D. Kan. 2008) (citation and quotation

 marks omitted); United States v. Libby, 432 F. Supp. 2d 26, 32 (D.D.C. 2006). A party’s request

 will generally be sufficiently specific if “it limits documents to a reasonable period of time and

 states with reasonable precision the subjects to which the documents relate.” Wittig, 250 F.R.D.

 at 552; see also United States v. Shanahan, 252 F.R.D. 536, 540 (E.D. Mo. 2008) (“As the period

 of time increases, so must the subpoena’s particularity.”).       “If the moving party cannot

 reasonably specify the information contained or believed to be contained in the documents

 sought but merely hopes something useful will turn up, the requirement of specificity will not

                                                 4
Case 2:17-cr-20183-MAG-RSW ECF No. 486 filed 06/11/20                   PageID.2514      Page 5 of 8



 have been met.” United States v. Tucker, 249 F.R.D. 58, 62-63 (S.D.N.Y. 2008); accord Wittig,

 250 F.R.D. at 552 (“The specificity and relevance requirements demand more than the title of a

 document and conjecture concerning its contents.”).

                                        III. DISCUSSION

        Bell seeks production of Traveler’s surveillance video from 8:00 a.m. through midnight

 on October 17, 2016, the date of the investigation described above. Bell Mot. at 2. The

 Government opposes Bell’s motion on three grounds: (i) that the video is not relevant, (ii) that

 Bell has not demonstrated an inability to prepare for trial without production of the video, and

 (iii) that Bell merely speculates regarding the likely contents of the video. Gov’t Resp. at 6-8.

 As explained below, Bell has made a sufficient showing of the four requisite Nixon factors for

 the issuance of the requested Rule 17(c) subpoena directed to Traveler’s.

        With respect to the first factor, the October 17, 2016 investigation of human trafficking at

 Traveler’s is evidentiary and relevant to the present charges involving a similar human

 trafficking conspiracy at the Victory Inn. As described above, Victim 2 stated that Grant worked

 for an individual named “Tone,” the leader of a human trafficking organization. According to

 the indictment, “Tone” is one of Bell’s aliases. Superseding Indictment at 1. Such allegations

 suggest that Bell was the leader of a pervasive human trafficking organization operating at both

 Traveler’s and the Victory Inn. Video documenting the investigation of the alleged human

 trafficking conspiracy at Travelers is, therefore, relevant to the present charges regarding a

 potentially related human trafficking conspiracy at the Victory Inn.

        Bell further asserts that the video is relevant because it will demonstrate that he was

 uninvolved in the human trafficking allegedly taking place at Traveler’s. In particular, he

 maintains the video will show that he was not present at Traveler’s on October 17, 2016, and that

 Victims 1 and 2 were associating exclusively with Grant, an independent actor with no

                                                 5
Case 2:17-cr-20183-MAG-RSW ECF No. 486 filed 06/11/20                   PageID.2515       Page 6 of 8



 association to Bell. Bell Mot. at 4; Bell Reply at 4. Evidence that Bell was uninvolved in the

 human trafficking conspiracy at Traveler’s would undermine, at least in part, any theory that Bell

 was a leader of a large-scale human trafficking organization operating at both Traveler’s and the

 Victory Inn. These facts, therefore, permit a rational inference that the video is relevant to the

 present charges.

        The Government disputes the video’s relevance, arguing that Grant’s possible guilt or

 involvement in a human trafficking conspiracy does not necessarily undermine Bell’s

 participation in the conspiracy. Gov’t Resp. at 6-7. The Government is correct that in many

 cases the potential guilt of another is not a defense to a charged crime. United States v. Farrow,

 574 F. App’x 723, 730-31 (6th Cir. 2014). However, this principle is limited to cases in which a

 defendant alleges that other parties, in addition to himself, were responsible for the crime. Id. at

 731. It does not preclude a defendant from presenting a defense alleging the guilt of other parties

 instead of himself. Id. Here, the defense asserts that Grant, and not Bell, was responsible for the

 human trafficking that allegedly took place at Traveler’s.        Therefore, this defense is not

 foreclosed, and Bell has established the relevance element.

        Turning to the second Nixon hurdle, Bell has established that he is unable to otherwise

 procure the surveillance video. As stated above, the Government provided defense counsel with

 surveillance videos from Traveler’s from 7:00 p.m. on October 14, 2016, through 8:00 a.m. on

 October 17, 2016. Gov’t Resp. at 3-4. Bell requested from the Government the surveillance

 video for the remainder of October 17, 2016, from 8:00 a.m. through midnight; however, the

 Government indicated it did not have the additional video. Bell Mot. at 3. Thus, Bell has

 established, and the Government has made no effort to refute, that he is unable to procure the

 video through means other than a subpoena.



                                                  6
Case 2:17-cr-20183-MAG-RSW ECF No. 486 filed 06/11/20                   PageID.2516       Page 7 of 8



        With respect to the third Nixon factor, Bell has established that he is unable to properly

 prepare for trial without the pretrial production of the video. Bell asserts that although the

 Government’s witnesses and trial strategy are unknown to him, there is no doubt that the

 Government will present evidence at trial concerning the October 17, 2016 investigation at

 Traveler’s, including testimony from responding agents and from Victim 2. Bell Reply at 2-3.

 Obtaining access to the video documenting the investigation is, therefore, critical to Bell’s ability

 to rebut the Government’s likely theory that Bell was the leader of a pervasive human trafficking

 conspiracy operating at both Traveler’s and the Victory Inn. It would also complete the record

 and contextualize the surveillance video already supplied by the Government to the defense.

        The Government contends that Bell can adequately prepare for trial without the

 additional surveillance video, as he has already been provided with a voluminous amount of

 discovery, including 15,000 hours of video surveillance from the Victory Inn. Gov’t Resp. at 7.

 Additionally, the responding agents who conducted the investigation at Traveler’s will be

 available to testify regarding their actions and observations. Id. at 8. But the Government does

 not explain how video surveillance from the Victory Inn would enable Bell to respond to

 evidence regarding his alleged role in human trafficking at Traveler’s. And as indicated above,

 obtaining access to the video is critical to Bell’s ability to properly defend against responding

 agents’ testimony regarding the investigation. Thus, Bell has established that he is unable to

 effectively prepare for trial without the video.

        Finally, regarding the fourth Nixon factor, there can be no question that Bell’s subpoena

 request is sufficiently specific and does not constitute a “fishing expedition.” A party’s request

 will generally be sufficiently specific if “it limits documents to a reasonable period of time and

 states with reasonable precision the subjects to which the documents relate.” Wittig, 250 F.R.D.

 at 552. Far from a request for “any and all records,” Bell’s request is precisely tailored to a

                                                    7
Case 2:17-cr-20183-MAG-RSW ECF No. 486 filed 06/11/20                   PageID.2517       Page 8 of 8



 particular type of evidence (surveillance video) over a span of sixteen hours on a particular date.

 Cf. United States v. Mendinueta-Ibarro, 956 F. Supp. 2d 511, 513 (S.D.N.Y. 2013) (“Subpoenas

 seeking ‘any and all’ materials, without mention of ‘specific admissible evidence,’ justify the

 inference that the [party] is engaging in the type of ‘fishing expedition’ prohibited by Nixon.”).

        The Government contends that Bell merely speculates regarding the contents of the

 information contained in the video, which is insufficient for purposes of Rule 17(c). Gov’t Resp.

 at 6. To the contrary, Bell states with reasonable precision what he expects the video will

 show—the events of the investigation and that Grant, and not Bell, was present at the scene.

 Indeed, it is not necessary under Rule 17(c) to fully describe the contents of evidence where

 there is sufficient likelihood that the evidence is relevant to the charged offenses. See Nixon,

 418 U.S. at 700. Consequently, Bell has established the specificity element.

                                        IV. CONCLUSION

        For the reasons stated above, the Court grants Bell’s motion requesting an order

 authorizing the issuance of a subpoena under Federal Rule of Criminal Procedure 17(c) (Dkt.

 414). Specifically, the Court grants the motion to the extent it seeks an order authorizing the

 issuance of a subpoena to Traveler’s Motor Lodge in Redford, Michigan, seeking production of

 video surveillance from October 17, 2016, taken between 8:00 a.m. and midnight.

        SO ORDERED.

 Dated: June 11, 2020                                         s/Mark A. Goldsmith
        Detroit, Michigan                                     MARK A. GOLDSMITH
                                                              United States District Judge




                                                  8
